Citation Nr: 0409733	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  01-01 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral ankle disabilities 
as secondary to a service-connected left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran had active duty from September 1987 to December 1991.

This case comes before the Board of Veterans' Appeals (Board) from 
a March 2000 RO decision which denied service connection for 
bilateral ankle disabilities claimed as secondary to a service-
connected left knee disorder.  In September 2000, the veteran 
testified at an RO hearing.


FINDINGS OF FACT

The veteran's right and left ankle disabilities are the result of 
injuries sustained in a post-service fall while rappelling down a 
cliff, and the bilateral ankle disabilities were not caused or 
worsened by a service-connected left knee disorder.


CONCLUSIONS OF LAW

Bilateral ankle disabilities were not incurred in or aggravated by 
active service, and are not proximately due to or the result of a 
service-connected left knee disorder.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had service in the Army, including active duty for 
training from September 1986 to February 1987, and active duty 
from September 1987 to December 1991.  His service medical records 
show a right ankle sprain in July 1990 and complaints of pain in 
his right heel for one week in July 1991, but are negative for a 
chronic disability of either ankle.  

Service and post-service medical records show left knee and low 
back problems, and service connection is currently in effect for 
left knee and low back disabilities.

Post-service medical records show the veteran sustained multiple 
injuries, including of both ankles, in a July 10, 1992 accident in 
which he fell while rappelling down a cliff or mountain.  He was 
taken to the emergency room of Memorial Mission Hospital, and was 
then admitted for treatment.  Records from the emergency room note 
that he had multiple injuries from a rappelling accident in which 
he slipped and fell about 20 feet, landing on his feet.  He 
admitted to having several alcoholic drinks prior to the climbing 
activity.  Records from the time of admission into the hospital 
note the veteran gave a history that he had been climbing-
rappelling on some rocks, while inebriated and not wearing a 
helmet or harness; while descending by rappelling he apparently 
slipped because of inability to control the ropes, and he fell and 
suffered impact injuries to both ankles; he denied any loss of 
consciousness during the incident; and he blamed the accident on 
malfunction of his equipment.  The records from the time of 
admission into the hospital also mention that the veteran smelled 
strongly of alcohol and was inebriated.  During the admission, he 
underwent treatment for his various injuries, including surgery 
consisting of open reduction and internal fixation of right tibial 
and left calcaneal fractures.  The summary for discharge from the 
hospital mentions a history that the veteran had been rock 
climbing without the aid of a harness or helmet; he slipped on his 
ropes and lost control of the ropes; he fell and had sudden impact 
of both lower extremities; he denied being unconscious in the 
incident; and he blamed the accident on malfunction of equipment.  
Diagnoses when discharged from the hospital on July 15, 1992 were 
right ankle tibial plafond fracture with joint loss; displaced 
left calcaneal fracture; articular fracture of left talus; 
subconjuntival hemorrhage of right eye; and multiple rope burns of 
the hands, chest, and abdomen.  

The veteran was subsequently admitted to a VA Medical Center in 
July 1992 for further treatment of the injuries sustained in the 
rappelling accident.  At the time of his discharge from the VA 
facility, diagnoses were comminuted left calcaneous fracture; 
superficial wound infection of a left lateral skin incision; 
potential full thickness skin loss of the medial aspect of the 
left ankle; a comminuted intra-articular distal right tibia 
fracture, status post open reduction and internal fixation; and a 
nondisplaced short oblique right distal fibular fracture.  

Numerous later medical records from the 1990s and early 2000s show 
treatment for a variety of ailments including residuals of 
bilateral ankle injuries which the veteran sustained in the July 
1992 rappelling accident.  

In January 1993, the veteran was given a VA general medical 
examination.  It was noted that after service, in July 1992, he 
had an accidental fall and sustained multiple fractures of his 
feet and ankles.  Following current examination, the diagnosis 
were history of injury in July 1992 with fracture of the left os 
calcis, and fracture of the right ankle, status post open 
reduction and internal fixation.  

In July 1993 the veteran had an RO hearing, and in November 1993 
he had a Board hearing, in relation to then-pending claims for 
service connection for left knee and low back disorders.  The 
veteran said his left knee was unstable even before the post-
service July 1992 rappelling accident in which he sustained ankle 
injuries.  He essentially blamed left knee problems for the 
rappelling accident.  In describing the accident, he said he had 
been rappelling down a cliff which was over 100 feet high; about 
50 feet down he pushed off and came back to the wall, and when he 
hit the wall with his feet, his left knee gave way; this resulted 
in his feet going up in the air, rotation of a harnass ring, and 
the rope coming out of the side of the ring, so that he only had 
one rope to hold onto; he then held onto the rope while sliding 
down, burning the skin on his hands; and he fell about the last 20 
feet to the ground where he had a hard impact with his feet.  

In July 1998, the veteran was given a VA joints examination, and 
diagnoses included degenerative joint disease of the knees and 
ankles, which was referable to trauma.  

In December 1999, the veteran filed his claim for service 
connection for bilateral ankle disabilities as secondary to a 
service-connected left knee disorder.

In September 2000, the veteran testified at an RO hearing.  He 
stated that immediately after service he had left knee problems.   
He said that in July 1992 he was teaching a friend how to rappel, 
and he suffered a fall.  He reported that his legs hit the cliff 
he was rappelling down, and he fell after his left knee buckled 
and his legs went up in the air and he was turned upside down.  He 
said that he fell about 35 to 40 feet onto his feet.  He described 
subsequent treatment for bilateral ankle injuries sustained in the 
rappelling accident.  His wife indicated that she did not know him 
at the time of the rappelling accident, but he had since told her  
that he fell when his knee gave out while he was climbing rocks.  

At an October 2000 VA medical examination, diagnoses included old 
left calcaneal fracture, bilateral tibiotalar degenerative joint 
disease, and degenerative arthritis of the left knee.  Ongoing VA 
treatment records dated into 2003 note various ailments including 
residuals of bilateral ankle injuries, and a left knee disorder.

II.  Analysis

The file shows that through correspondence, the rating decision, 
the statement of the case, and the supplemental statement of the 
case, the veteran has been notified of the evidence necessary to 
substantiate his claim for service connection.  Relevant medical 
records have been obtained and VA examinations have been provided.  
The Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

It is neither claimed nor shown that a chronic ankle disability 
was present during the veteran's 1987-1991 active duty.  Rather, 
the veteran claims secondary service connection for bilateral 
ankle disabilities, asserting that they are due to his service-
connected left knee disorder.  Specifically, he asserts that the 
service-connected left knee disorder was the cause of a July 1992 
post-service rappelling accident in which he fell from a height 
and injured both ankles.

Secondary service connection may be granted for a disability which 
is proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
includes instances in which there is aggravation of a non-service 
connected condition which is proximately due to or the result of a 
service-connected condition; in such a case, the veteran will be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

The evidence clearly shows that both ankles were severely injured 
in the July 1992 post-service accident in which the veteran was 
rappelling down the side of a cliff or mountain and fell from a 
height.  The most probative evidence as to the cause of the 
accidental fall appears to be the private hospital records which 
are from immediately after the incident.  According to these 
contemporaneous records, when brought to the hospital after the 
fall, the veteran was inebriated and blamed the rappelling fall on 
malfunction of his equipment.  He made no mention of any 
involvement of a left knee disorder as a possible cause for the 
fall.  The Board finds that these records, from immediately after 
the accident, contain the most credible account of the accident, 
as the history given at that time was spontaneous and in the 
course of emergency treatment.  Some time later, in attempting to 
reconstruct the accident in his mind, the veteran blamed left knee 
instability for the sequence of events involved in the rappelling 
fall.  But there is no independent eyewitness observation, nor 
spontaneous history uttered near the time of the accident, which 
might corroborate the veteran's later assertion that his service-
connected left knee disorder caused the fall.

The veteran obviously was engaged in an inherently dangerous 
activity in July 1992 when he was rappelling down the face of a 
cliff or mountain.  The risks inherent in the activity are part of 
the attraction of the sport.  Falls during such a dangerous 
activity are common and may be due to a number of reasons such as 
variations in the surface of the cliff/mountain, the weather, 
state and functioning of equipment, skill and concentration of the 
participant, etc.  As noted, medical records from just after the 
accidental fall note the veteran had been rappelling while 
inebriated and he blamed equipment malfunction for his fall.  The 
credible evidence demonstates that his service-connected left knee 
disorder was not a substantial factor in causing the July 1992 
rappelling accident in which he injured both ankles.  Thus 
secondary service connection for bilateral ankle disabilities is 
not warranted.

In sum, the weight of the credible evidence establishes that 
current bilateral ankle disabilities began after service, were not 
caused by any incident of service, and were not caused or worsened 
by the service-connected left knee disorder.  Bilateral ankle 
disabilities were not incurred in or aggravated by active service, 
and are not proximately due to or the result of a service-
connected disability.  The requirements for direct or secondary 
service connection for bilateral ankle disabilities are not met.  
The preponderance of the evidence is against the claim for service 
connection for bilateral ankle disabilities.  Thus the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).            


ORDER

Service connection for bilateral ankle disabilities, claimed as 
secondary to a service-connected left knee disorder, is denied.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



